J-A01040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ESTATE OF: SLETTEN FAMILY                 :   IN THE SUPERIOR COURT OF
 TRUST,                                    :        PENNSYLVANIA
                                           :
                                           :
 APPEAL OF: KELLY M. DAHL; CHAD            :
 SLETTEN; J. JOSEPH SLETTEN;               :
 DANIEL SLETTEN, AND CHRIS                 :
 SLETTEN                                   :
                                           :   No. 2289 EDA 2018

                Appeal from the Order Entered July 6, 2018
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                          No(s): No. 2017-X2838


BEFORE: OTT, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED MAY 06, 2019

        Kelly M. Dahl, Chad Sletten, J. Joseph Sletten, Daniel Sletten, and Chris

Sletten (“Sletten Children”) appeal from the order granting Kathryn Sletten’s

Petition for Declaratory Judgment and finding the Sletten Family Trust U.D.T.

dated May 15, 1998 (“May Trust”) to be a valid trust. We affirm.

        Kathryn, the trustee of the May Trust, filed a first and intermediate

account of the May Trust and a Petition for Adjudication. The property

contained in the May Trust was a piece of real estate located on Summer Ridge

Drive    in   Lansdale,   Pennsylvania,   (“Lansdale   property”)   and   $10.00

(collectively, “Trust Property”). The Sletten Children filed Objections to the

Account and Petition for Adjudication, including an objection challenging the

validity of the May Trust. The Sletten Children claimed a document entitled

the Sletten Family Trust U.D.T., created by an instrument dated April ___,

1998, (“April Trust”) was the valid Sletten Family Trust. Kathryn filed an
J-A01040-19



Answer to the Objections and a Petition for Declaratory Judgment asking the

court to determine the validity of the May Trust. The court held a hearing on

the petition.

        The trial court set forth the following factual history:

           Idamarie Sletten (“Settlor”) had two children, son John
           Sletten and an unnamed daughter, with whom she resided
           in West Virginia during the time of the trust creation in 1998.
           Settlor and her husband, Warren Sletten, jointly purchased
           a house at 138 Summer Ridge Drive, Lansdale, PA in 1995
           (“Summer Ridge property”). When Warren died on
           September 21, 1996, settlor became the sole owner of the
           property.

                                           ...

           After discussions with Attorney David Ennis, Idamarie
           Sletten executed a deed of property conveying the Summer
           Ridge property to the Sletten Family Trust on March 3, 1998.

           Thereafter, on March 24, 1998, Attorney Ennis sent a fax to
           Irving Cooper, Esquire with directions for him to draft the
           Sletten Family Trust. The directions stated that the purpose
           of this Family Trust is to protect the Summer Ridge property
           from an IRS lien which had been filed in Montgomery
           County, Pennsylvania against the settlor’s son, John A.
           Sletten. This fax also stated that the intent of the trust is to
           give John A. Sletten and his wife, Kathryn J. Sletten, a life
           interest in the property with the remainder to the children
           of John A. Sletten.

           On April 8, 1998, Attorney Ennis submitted the Sletten
           Family Trust document to Settlor along with a cover letter
           that directed her to sign the document and to do so in the
           presence of a notary. Settlor returned the signed document,
           dated April 17, 1998, to Attorney Ennis as directed
           (hereinafter referred to as the “April Trust”).[1]


____________________________________________


1   The April Trust that John returned to Ennis was torn.

                                           -2-
J-A01040-19


          On April 23, 1998, Attorney Ennis sent the April Trust,
          signed by Idamarie Sletten, to John Sletten with a directive
          that he and his wife execute the document as co-trustees of
          the trust.

          On April 28, 1998, John Sletten returned the April Trust,
          which only bore his signature, to Attorney Ennis. Along with
          the April Trust, John sent a letter with several directives to
          make changes to the document, including naming him the
          sole trustee rather than being a co-trustee with his wife,
          who refused to sign the April Trust.[2]

          Approximately one week later, on May 5, 1998, Attorney
          Ennis sent a letter to John and Kathryn Sletten noting that
          he had made changes to the April Trust as a result of his
          conversation with Kathryn. Along with this letter was the
          newly drafted Sletten Family Trust.2 The couple is directed
          by Attorney Ennis to sign the new draft and return it to him,
          after which he will send that document to Idamarie Sletten
          for her signature.
              2 The change from the April Trust addresses the
              disposition of the trust assets in the event of divorce
              or both of their deaths.

          This draft is never signed by John and Kathryn. Presumably,
          it was returned without signature with further directives for
          more changes as a short time later, Attorney Ennis sent
          John and Kathryn another draft of the Sletten Family Trust
          on May 14, 1998. The cover letter that accompanied this
          draft of the Sletten Family Trust directed the couple to sign
          the trust document and then send it to Idamarie for her
          signature and notary.

          This draft of the Trust Agreement was fully executed by all
          parties on May 15, 1998 (hereinafter referred to as the “May
          Trust”). The May Trust was later recorded on June 8, 1998
          with the Deed of Property dated March 3, 1998, with Office
          of the Montgomery County Recorder of Deeds.


____________________________________________


2 Although the trial court found Kathryn refused to sign the April Trust, Kathryn
testified that she had not seen the document prior to litigation. N.T., 3/28/18,
at 61.

                                           -3-
J-A01040-19



Trial Court Opinion, filed July 6, 2018, at 1-3 (internal citations and a footnote

omitted).

      To this recitation of facts, we add that the house was in Settlor’s name

and Settlor and her husband had made the down payment for the home.

Declaratory Relief Petition at ¶ 8. However, Kathryn testified that she and John

resided in the home since it was built and made the mortgage payments for

the home. N.T., 3/28/18, at 53, 55, 60. Under the terms of the April Trust,

John and Kathryn had life estates in the Trust Property and, upon termination

of the life estates, the Trust Property would be distributed to the Sletten

Children. The Sletten Family Trust U.D.T. dated April ___, 1998 (“April Trust”).

Under the terms of the May Trust, John and Kathryn had life estates in the

Trust Property, and, upon termination of the life estates, $80,000 would be

distributed to the Sletten Children. The Sletten Family Trust U.D.T. dated May

15, 1998 (“May Trust”). Any amount remaining after the $80,000 would be

divided into two shares, with one share divided among the Sletten Children

and the second share divided among Kathryn’s children. Id.

      Further, although Ennis did not recall speaking with Settlor, he stated

he believed she was competent and “knew what she was doing” when she

signed the May Trust. N.T., 3/28/18, at 41-42. He also stated that, “in [his]

opinion, [they] were working towards a document that was signed by

[Settlor], John and Kathryn. That was the ultimate goal.” Id. at 44.

      The trial court found that the May Trust was the valid trust. It reasoned

that the documents admitted at trial created a timeline. It noted the property

                                      -4-
J-A01040-19



deed executed in March 1998 stated the property transfer was a “tax exempt

transfer from parent to children and grandchildren,” and that both the April

Trust and the May Trust relay benefits to Settlor’s son and daughter-in-law

and to John’s children. It referenced the first paragraph of the April Trust,

which stated: “This irrevocable inter-vivos trust made and entered into this

___ day of April, 1998, by and between Idamarie Sletten . . . and John A.

Sletten and Kathryn L. Sletten . . . .” Id. at 4. The document identifies the

trustee “collectively and jointly” as John and Kathryn. Id. The court concluded

that “[g]iven this language, . . . Kathryn’s signature was necessary to make

the April 1998 deed of trust a valid trust.” Id. Because Kathryn did not sign

it, it was not a valid and enforceable trust. Id.

      The court further found that, even if Kathryn’s signature was not

required, it could not “ignore the series of correspondence with the attorney

which ultimately culminated in the fully executed May Trust.” Id. at 4-5. It

noted that it was unclear why Settlor would sign the May Trust if she intended

the April Trust to be the Sletten Family Trust. Id. The court further noted

there was no evidence that Settlor’s notarized signature on the May Trust was

fraudulent or fraudulently obtained. Id. The court concluded that “[t]he

totality of the circumstances in this matter is paramount and indicative of the

Settlor’s intent. Attorney Ennis’ consistent, credible testimony regarding

multiple revisions of trust documents confirms the process where in the

relevant parties (settlor, John and Kathryn) resolve their concerns and reach




                                      -5-
J-A01040-19



agreement as evidenced by the fully executed deed of trust dated May 15,

1998.” Id.

        The Sletten Children filed a motion to reconsider, which the trial court

denied. They also filed a timely notice of appeal.

        The Sletten Children raise the following issues:

           A. Did the court err in failing to find that the April
           irrevocable trust was valid and controlling where all
           statutory requirements for the creation of a valid irrevocable
           trust had been met?

           B. Did the court err in making findings that were beyond the
           scope of the March 28, 2018 hearing where the hearing was
           specifically limited by the court to determine the intent of
           the settlor?

           C. Did the court make a number of key errors that are
           unsupported by the record and included in the court’s
           findings of fact which affect the basis of the court’s opinion?

Sletten Children’s Br. at 4 (some capitalization and suggested answers

omitted).

        The Sletten Children first argue that the April 1998 Trust is the valid

trust, as it meets the requirements of 20 Pa.C.S.A. § 77323 and was never
____________________________________________


3   20 Pa.C.S.A.§ 7732(a) provides:

           (a) Requirements.--A trust is created only if:

              (1) the settlor has capacity to create a trust;

              (2) the settlor signs a writing that indicates an
              intention to create the trust and contains provisions of
              the trust;

              (3) the trust has a definite beneficiary . . . [;]



                                           -6-
J-A01040-19



legally revoked. They claim the documents show the Settlor’s intent was to

create a life estate for John and Kathryn, with the property passing to the

Sletten Children after the life estates, which was the distribution scheme

contained in the April Trust. They claim Kathryn’s signature was not needed

to create a valid trust. They further note that there was no communication

between Ennis and Settlor after the April Trust. The Sletten Children argue

the April Trust was not a draft, noting that: the letter enclosing the trust did

not call the document a “draft”; the Settlor signed and notarized the

document; Ennis sent the signed and notarized document to John and Kathryn

for their signatures; and, when John wrote Ennis and returned the document,

he requested a change to the trustee, but also said this document would be

fine even though torn. They note that a trust will not fail for the lack of a

trustee.

       We review orders in declaratory judgment actions “to determin[e]

whether the trial court clearly abused its discretion or committed an error of

law.” Commerce Bank/Harrisburg, N.A. v. Kessler, 46 A.3d 724, 729

(Pa.Super. 2012) (quoting State Automobile Mut. Ins. Co. v. Christie, 802

A.2d 625, 627-28 (Pa.Super. 2002)). “We may not substitute our judgment



____________________________________________


              (4) the trustee has duties to perform; and

              (5) the same person is not the sole trustee and sole
              beneficiary of the trust.

20 Pa.C.S.A. § 7732(a).

                                           -7-
J-A01040-19



for that of the trial court if the court’s determination is supported by the

evidence.” Id. (quoting Christie, 802 A.2d at 627-28).

      When interpreting a trust, courts have stated that “the polestar in every

trust is the settlor’s intent and that intent must prevail.” In re Trust of Hirt,

832 A.2d 438, 448 (Pa.Super. 2003) (quoting In re Benson, 615 A.2d 792,

794 (Pa.Super. 1992)). When determining the settlor’s intent, courts must

consider “(a) all the language contained in the four corners of his will and (b)

his scheme of distribution . . . (c) the circumstances surrounding him at the

time he made his will and (d) the existing facts.” Id. (quoting In re

McFadden, 705 A.2d 930, 931 (Pa.Super. 1998)).

      The trial court did not abuse its discretion or err in finding the April 1998

Trust was a draft, and that the May 1998 Trust was the valid Sletten Family

Trust. The court determined the Settlor’s intent not only from her signature

on the documents, but also from the wording of the documents, and the

circumstances and facts that surrounded the execution of the documents.

Settlor signed and notarized the May Trust and the wording of the Trust

document contemplated an agreement between Settlor, John and Kathryn.

Further, Ennis had subsequent conversations and communications which

established that the April Trust did not capture Settlor’s intent, and Ennis

testified he believed Settlor knew what she was doing.

      We also note that the evidence established that Settlor and her husband

had invested a down payment for the Lansdale property, but that John and

Kathryn lived in the property from the time of purchase and John and Kathryn

                                      -8-
J-A01040-19



paid the mortgage on the property. Such evidence supports a finding that

Settlor intended that only her initial investment be distributed to the Sletten

Children.

         We conclude the trial court’s findings are supported by the record, and

it did not abuse its discretion or err as a matter of law in finding the May Trust

valid.

         The Sletten Children next contend the court erred in making findings

that were beyond the scope of the hearing, as the hearing was limited to the

determination of the intent of the settlor.

         The Sletten Children cite the court’s finding that there was no evidence

that Settlor’s signature on the May Trust was fraudulent or fraudulently

obtained. They claim this was incorrect, as there was no evidence that the

changes made to the document were explained to Settlor. Further, they claim

the hearing was “on intent only.” Sletten Children’s Br. at 16. The Sletten

Children had pled in their answer and new matter numerous problems that

went beyond the four corners of the document and intent of the Settlor,

including unclean hands. They claim the hearing was limited to intent of the

Settlor and therefore they did not have an opportunity to present their

defenses at the hearing.

         The Sletten Children cite to no place in the record where the court

limited the hearing or precluded them from presenting evidence they wished

to present. Further, we have found no such limitation. Although the trial court

noted that it was looking to determine intent, N.T., 3/28/18, at 14, 41, 55,

                                       -9-
J-A01040-19



we find no location where it said it would not consider evidence of unclean

hands or other defenses.

      As to the Sletten Children’s claim that the lack of evidence of

communication of the changes to Settlor established that the Settlor’s

signature was fraudulent or fraudulently obtained, we disagree. There was no

written communication explaining the changes to Settlor. This, however, does

not establish she was unaware of the changes. Rather, the court could

determine that the signature was not fraudulently obtained based on the

evidence presented, which included the fully executed May Trust, which

included Settlor’s notarized signature, and Ennis’ testimony that he believed

Settlor knew what she was doing and that the May Trust captured the intent

of Settlor, John, and Kathryn.

      In their last issue, the Sletten Children claim the court made factual

findings that were not supported by the record, including facts that impacted

its legal conclusions.

      First, the Sletten Children claim that the deed states it is a “tax exempt

transfer from parent to children and grandchildren,” but the court failed to

state that Kathryn’s children would be subject to a transfer tax, as they are

not children or grandchildren of Settlor. Sletten Children’s Br. at 9. Second,

they note that there is no evidence showing that the attorney had contact with

Settlor after receipt of the April Trust, and the trial court “apparently has no

issue with [the] failure to discuss or explain or contact his client after April 3,

1998.” Id. at 18. Third, the Sletten Children cite the court’s finding that

                                      - 10 -
J-A01040-19



Kathryn refused to sign the April Trust, even though she testified she did not

see the document. Id. Fourth, the Sletten Children challenge the court’s

finding that there was a “process wherein the relevant parties . . . resolve

their concerns and reach agreement as evidenced by the fully executed deed

of trust dated May 15, 1998,” id. at 19, noting that there was no evidence the

changes were communicated to Settlor.

      The Sletten Children disagree with the trial court’s findings, and believe

the court’s findings are incorrect absent more evidence. We find these claims

lack merit. The absence of a discussion of tax implications does not alter our

conclusion that the trial court did not err when determining Settlor’s intent.

Further, as discussed above, the trial court’s conclusions regarding Settlor’s

signature is supported by the record, even though Ennis did not recall

communicating with Settlor after the April Trust. In addition, Kathryn’s

testimony that she did not see the April Trust does not make the court’s finding

that the April Trust was a draft unsupported. Rather, as discussed above, the

evidence supported the finding that the April Trust was a draft. This is true

regardless whether Kathryn knew of the April Trust. In sum, we do not agree

with the Sletten Children’s characterization of evidence presented, find the

record supports the trial court’s conclusions, and decline to find that the lack

of specific evidence makes the court’s conclusions any less sound.

      Order affirmed.




                                     - 11 -
J-A01040-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/19




                          - 12 -